Citation Nr: 0027416	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
October 1973, from September 1977 to September 1978, and from 
March 1980 to February 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD.  In September 1999, the Board 
remanded the case to the RO, instructing the RO to address 
the issue as whether new and material evidence had been 
submitted to reopen a previously denied claim for service 
connection for PTSD.  The RO addressed that issue in a 
January 2000 Supplemental Statement of the Case.  The issue 
of reopening is now before the Board on appeal.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with 
the March 1988 rating decision that denied reopening of a 
claim for service connection for a psychiatric disability.

2.  Evidence submitted since the March 1988 rating decision 
includes new evidence regarding traumatic experiences and the 
veteran's mental health during his periods of active duty.

3.  The claim for service connection for a psychiatric 
disability, to include PTSD, is supported by the veteran's 
account of stressors during service, and by psychiatric 
diagnoses of PTSD due to in-service stressors.



CONCLUSIONS OF LAW

1.  The March 1988 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since the March 1988 rating decision 
is new and material to the veteran's claim for service 
connection for a psychiatric disability, to include PTSD.  
The claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim for service connection for a psychiatric 
disorder, to include PTSD, is a well grounded claim.  
38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran has filed several claims for service connection 
for an acquired psychiatric disorder, including PTSD.  The 
Board denied service connection for an acquired psychiatric 
disorder in a January 1986 decision.  The veteran submitted 
statements in 1987, requesting service connection for PTSD.  
In a March 1988 rating decision, the RO denied the veteran's 
request to reopen a claim for service connection for PTSD, 
finding that the veteran had not submitted new and material 
evidence.  A rating decision becomes a final decision when a 
claimant does not file a notice of disagreement with that 
decision within one year after the decision is issued.  
38 U.S.C.A. § 7105 (West 1991).  The veteran did not file a 
notice of disagreement with the March 1988 decision, and that 
decision became final.  Between 1993 and 1995, the RO denied 
several subsequent requests by the veteran to reopen a claim 
for service connection for PTSD.  The veteran filed notices 
of disagreement with those decisions; so, none of the 
decisions since March 1988 has become a final decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1996).  In order to be considered new, evidence must 
not merely summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  For the purpose of determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis (not only since the time that 
the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209, 218-219 (1999), the 
Court outlined a three-step analysis that the Board must 
follow when a claimant seeks to reopen a final decision based 
on new and material evidence.  First, the Board must 
determine whether the appellant has presented new and 
material evidence.  If so, the Board must reopen the claim.  
Second, if the claim is reopened because there is new and 
material evidence, the Board must determine whether the 
reopened claim is a well grounded claim.  Third, if the 
reopened claim is well grounded, the Board must ensure that 
the duty to assist the appellant has been fulfilled, and must 
then proceed to adjudicate the reopened claim on its merits.  
See Elkins at 218-219.

Request to Reopen
The veteran is seeking to reopen a claim for service 
connection for a psychiatric disability, to include PTSD.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  In the case of certain chronic 
diseases, including psychoses, service connection may be 
presumed if the disease became manifest to a degree of 10 
percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

PTSD is a psychiatric disorder that arises from exposure to a 
psychologically traumatic event, or stressor.  For purposes 
of service connection, it is recognized that PTSD symptoms 
may first become manifest many years after exposure to 
stressors during service.  Service connection for PTSD 
requires medical evidence diagnosing PTSD, credible 
supporting evidence that a claimed stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

As the March 1988 rating decision is the most recent decision 
on the issue that became a final decision, the Board will 
address the veteran's claim for service connection for a 
psychiatric disorder including PTSD based on whether new and 
material evidence has been submitted since the March 1988 
decision.  The evidence that was associated with the 
veteran's claims file prior to the March 1988 rating decision 
includes statements from the veteran, and medical records 
from service, VA, and private sources.  The veteran's service 
records indicate that he served in Vietnam from August 1971 
to June 1972.  Service medical records from the veteran's 
first period of active duty, from 1971 to 1973, did not 
contain any mention of mental health complaints or problems.  
During the veteran's second period of active duty, in 1977 
and 1978, an outpatient treatment note from May 1978 
reflected that the veteran complained of nervousness, with 
sweating and diarrhea.  The report of a June 1978 mental 
status evaluation indicated that the veteran did not have 
significant mental illness.  The examiner reported that the 
veteran had problems, but the examiner did not identify or 
describe the problems.  The examiner concluded that the 
veteran was not expected to be able to become a satisfactory 
member of the military.  In August 1978, the veteran 
complained of insomnia due to nervousness and knee pain.

During the period between his second and third periods of 
active duty, the veteran received psychiatric treatment in a 
VA hospital.  He was hospitalized from February 5, 1980 to 
March 10, 1980.  At the time of admission, the veteran 
reported that he heard voices telling him to rob a bank.  He 
reported that in recent months he had quit many jobs, for no 
reason.  He reported that his family members had noticed a 
significant change in his behavior since he had returned home 
from service in 1973.  He reported that he had become 
increasingly isolated, to the point of being completely 
withdrawn.  He reported that when he was not working he spent 
most of his time drinking, excessively.  He reported that he 
heard voices, and he reported that he believed that a tooth 
that had been replaced was "bugged."  The veteran reported 
that during his service in Vietnam he had worked as an 
operating engineer, primarily building roads.  He reported 
that he had been in a combat zone, but had not been actually 
involved in combat himself.  The treating psychiatrist's 
diagnosis was "delayed stress syndrome, borderline psychosis 
(latent schizophrenia)." 

The veteran's first and second periods of active duty were 
with the Army.  His third period of active duty was with the 
Navy, and ran from March 28, 1980 to February 27, 1981.  The 
service medical records do not contain any record of an 
examination prior to entry into the Navy.  The report of an 
examination performed in June 1980 contains the notation, 
"Psychiatric examination not performed by psychiatrist."  
In August 1980, the veteran received treatment for multiple 
swollen areas and abrasions about the face, head, knees, 
abdomen, and left wrist.  The veteran reported that he had 
been in a bar, and that he did not remember how the injuries 
had occurred.  In September 1980, the veteran was seen with a 
fractured nose, multiple abrasions and contusions, and a 
possible concussion.  In October 1980, the veteran had a 
mental health consultation.  He reported that he had 
experienced difficulty controlling his temper since his 
return from service in Vietnam in 1973.  He reported that he 
had received inpatient mental health treatment for two 
months, in a VA facility.  He reported that he was very 
irritable, and that he had left many jobs.  The examiner 
reported that the veteran appeared angry and paranoid.  The 
examiner concluded that the veteran's behavior was passive-
aggressive, schizoid, and occasionally explosive.

Treatment notes from December 1980 reflect that the veteran 
reported anxieties, frustrations, and irritation with his 
supervisors and work environment.  The examiner's assessment 
was passive-aggressive personality disorder with schizoid and 
apparently explosive traits.  On psychiatric consultation, 
the veteran reported that he had been hospitalized for 
psychiatric treatment six months prior to his 1980 
enlistment.  The examining psychiatrist's impression was 
impulse control character disorder.  The examiner recommended 
an administrative discharge, with interim support through a 
mental health clinic.  In February 1981, it was reported that 
the veteran had "punched out someone."  The examiner listed 
an assessment of impulse control character disorder, and 
recommended an administrative discharge.

After separation from service, in July 1981, the veteran was 
admitted for VA inpatient mental health treatment.  He was 
treated for approximately a month.  The veteran's family 
sought treatment for the veteran because he was awakening at 
night screaming, and threatening people with knives.  The 
veteran's brother reported that the veteran went into fugue 
states, and that he had assaulted several persons who were 
Asian or looked Asian.  The veteran reported that he had 
flashbacks, with auditory and visual hallucinations, of 
combat scenes in Vietnam.  He reported severe sleep 
disturbances, loss of appetite, feelings of worthlessness, 
occasional extreme irritability, and occasional suicidal 
ideation.  The treating psychiatrist's diagnosis was post-
traumatic stress syndrome, rule out major depression.

From November 1981 through April 1982, the veteran received 
VA outpatient mental health treatment.  In a February 1982 
statement, the veteran described his psychiatric symptoms, 
which he related to his service in Vietnam.  In an October 
1982 statement, the veteran described his experiences in 
Vietnam.  He reported that he had performed such duties as 
setting mines, building towers, and building roads.  He 
reported that he shot at Vietnamese people, and that he saw 
many of his friends get injured or killed.

In December 1982, VA referred the veteran to private 
psychiatrist David L. Silverman, M.D., for an evaluation.  
The veteran reported that he had served in Vietnam as a 
combat engineer, and that he had frequently found himself in 
combat situations.  The veteran reported a long history of 
difficulty keeping jobs.  Dr. Silverman noted that the 
veteran's account of his symptoms and history was vague.  Dr. 
Silverman's impression was anxiety neurosis, rule out 
schizoid personality.  In March 1984, Dr. Silverman wrote 
that he had reviewed the veteran's claims file, and had 
reviewed his own 1982 evaluation of the veteran.  
Dr. Silverman noted that the claims file contained evidence 
that the veteran had a history of alcoholism and depression, 
in addition to the anxiety and schizoid personality that he 
had noted in 1982.

For approximately three weeks in August and September 1987, 
the veteran received inpatient psychiatric treatment at a VA 
Medical Center (VAMC).  The treating psychiatrist's diagnosis 
was adjustment disorder with depressed mood, rule out PTSD.

The evidence that has been added to the claims file since the 
March 1988 rating decision includes additional service 
records and VA medical records.  VA medical notes from April 
1993 list a diagnosis of major depression with PTSD.  In 
August 1993, the RO received copies of records of the 
veteran's service, including the DA Form 20, showing the 
units, dates, and locations of the veteran's service.  Those 
records had not previously been associated with the veteran's 
claims file.

On VA psychiatric examination in March 1994, the veteran 
described traumatic events that had occurred during his 
service in Vietnam.  He reported that a man named "Al," who 
was from Texas, talked the veteran into giving him his place 
on the guntruck in a convoy.  The veteran reported that the 
convoy was ambushed, and Al was killed.  The veteran reported 
that two men lost their arms when they blew up a 55-gallon 
drum that was filled with mines and pieces of metal.  He 
reported that when he was at Cam Ranh Bay, the enemy blew up 
the ammunition dump and fuel tanks, causing a huge explosion 
and fire.  He reported that, while his unit was fixing up 
some bunkers and a dam, a very close friend of his was killed 
by an incoming mortar round.  He reported he still had 
nightmares and intrusive thoughts about those events.  The 
veteran reported that he had trouble getting along with 
people from the time that he returned from his Vietnam 
service.  He reported that he became paranoid, irritable, and 
violent.  He reported that he continued to have nightmares 
and flashbacks about Vietnam.  The examiner's diagnosis was 
chronic, severe PTSD.

The veteran received VA inpatient psychiatric treatment for 
approximately three weeks in August and September 1994.  The 
results of psychological testing were reported to be 
consistent with PTSD, depression, and probable psychotic 
symptoms.  The diagnosis was PTSD.  The veteran also received 
VA inpatient psychiatric treatment for six days in December 
1995, with a diagnosis of PTSD.

On VA psychiatric examination in February 1996, the veteran 
reported that he had served in an engineering unit in 
Vietnam, building bunkers, bridges, and runways.  He reported 
that he and his unit would shoot if someone shot at them.  He 
reported that he saw a lot of his buddies get killed and lose 
limbs.  He reported that he worked after his first period of 
service, but had difficulty getting along with co-workers and 
supervisors.  He reported that during his second period of 
service in the Army, in 1978, he resisted authority, and 
would not take orders.  He reported that on one occasion he 
went on a rampage, and hit a sergeant.  The veteran reported 
a history of auditory and visual hallucinations.  He reported 
that he had flashbacks and nightmares of war incidents.  He 
reported that he had depression, insomnia, and guilt 
feelings.  The examiner's diagnoses were PTSD, dysthymic 
disorder, and history of schizophrenia, rule out 
schizoaffective disorder.

The veteran attended a VA PTSD Day Hospital program in March 
1999.  He reported that his traumatic experiences in Vietnam 
included seeing his company get blown up, witnessing many 
deaths and casualties, shooting at and killing people, and 
being under the constant threat of being killed.  He reported 
that he had survivor guilt because, while he was being 
evacuated for treatment of an infected leg, the truck in 
which he had previously ridden was hit, and his friends were 
killed.

The evidence that has been added to the claims file includes 
the veteran's account of stressors that he experienced during 
his service in Vietnam.  There is also additional evidence 
regarding the veteran's second period of active duty.  The 
more recent mental health examination and treatment records 
provide considerable additional analysis of the veteran's 
current psychiatric disorder.  The Board finds that the 
evidence added since March 1988 is sufficiently significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Therefore, the claim is reopened.

Well Grounded Claim
Having reopened the veteran's claim based on the submission 
of new and material evidence, the Board must determine 
whether the reopened claim is a well grounded claim.  
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
defined a well grounded claim as a plausible claim; one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  For purposes 
of determining whether a claim is well grounded, the 
supporting evidence is presumed to be true, and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.  To establish a well grounded claim for service 
connection for PTSD, the veteran must submit medical evidence 
of a current disability, lay evidence of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In this case, psychiatrists have diagnosed the veteran with a 
current disability, PTSD.  The veteran has described 
stressors during service.  The psychiatrists' diagnoses of 
PTSD have been based on the stressors during service that the 
veteran described.  Therefore, the Board finds that the 
veteran's claim for service connection for PTSD is a well 
grounded claim.

Duty to Assist
When a veteran has presented a well grounded claim, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  As noted above, service 
connection for PTSD requires medical evidence diagnosing 
PTSD, credible supporting evidence that a claimed stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on the circumstances of the veteran's service.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy, and the claimed stressor is related to 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).

The veteran served in Vietnam as a combat engineer.  He has 
stated that he was not in combat, but that he was in combat 
zones.  The stressors that he has reported involve witnessing 
injuries and deaths, mostly from hostile fire.  As the 
evidence does not clearly indicate that the veteran engaged 
in combat with the enemy in the course of his duties, 
additional evidence would be helpful to provide satisfactory 
verification of the stressors that the veteran has reported.  
Therefore, the Board will remand the case to request 
additional information from the veteran about the reported 
stressors, and for a search of military records.


ORDER

The claim for service connection for a psychiatric 
disability, to include PTSD, is reopened.


REMAND

In order to attempt to obtain corroboration of the stressors 
that the veteran has reported, this case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request that he provide any additional 
details that he recalls about the 
traumatic events during his Vietnam 
service that he has reported.  In 
particular, he should provide, if he 
recalls them, the names of servicemen 
whose wounding or deaths he witnessed, 
and the locations, and actual or 
approximate dates, of those events.


	(CONTINUED ON NEXT PAGE)

2.  Upon completion of the above, and 
whether or not the veteran responds to 
the RO's request for additional stressor 
information, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) and request 
that they provide any verification they 
can of the veteran's alleged stressors.  
The RO should forward to the USASCRUR a 
copy of the veteran's DD 214 for his 
period of active service from 1971 to 
1973, his service personnel records, and 
his averred stressors.  The RO should be 
sure to provide USASCRUR with the unit 
numbers of the engineering units with 
which the veteran served in Vietnam, and 
the dates of the veteran's service with 
each of those units.  The RO should 
request that the record search by 
USASCRUR include any unit records which 
might tend to show whether or not the 
engineering units in which the veteran 
served suffered casualties or other 
substantial interference due to enemy 
actions.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

